OFFICE   OF THE A-ITORNEY    GENERAL   OF TEXAS
                    AUSTIN
                                                   5




p0reon 0rri0haguith, and alga&       in, aolio-
itlng Insurance on b&W       of a Looal Record-
leg iqsnt, tie Qets not sign and exeoute
polio108 of inauranos, and who does not
sdntaln  ooiimny r4oerda of suoh trabaotlone.
This shall not be ooxMmmd to rpake a Sol&o-
torota   Looal Re~ordlrlg eat who ?laOQa
business of a o&as rhlahxl0 rum        0r thQ
aoiwany or oarrler require to be4plaoedm
appliaation or to be written    la a mpervlm-
ry 0fme.
     sea. 3. %henany     pemsaa urtlrn8haU
desirs to Qu@.ge In IaaalleQsas a IAoal RQ-
OOPdilUJAgWt tOr M &SlUWOQ Cbiipan)r       W
InsraanoeCarrler,he aballmakeappllaatlaa
Sor a Uoense to the Board oi Inourawo Cm-
nlssionQrs* hi mmh r0rr aa tho Board may
require,andsuuh     llaon~.nybelem~oiIb~
+dtl Beard lu tho form prepared    by it when
hs~Ub&raundai~~o~otarmbgooQ
reputatioa. The Board is authorieod      to ir
su4 lioQnas* to nrns or to indlwa
anga@.migaa partaaom in the lnmranooobrui-
neM   provided the naama of all permns. ia-
terestedfn QyohrfraarQnamdln'tEQlloatM,
and ProYldQU, rurthQr, that all llemui(L
agentsguqti be reswnt8      0r TQXM.    horid+
that  a person who say reaid4 in a town throqgh
niich the State Line my run andwbmo        m?#i*
dence la ln the town in tho a oiafng State
pay bc lioQW#Bd, if he ha8 dUr  %    the last
prso@ing two yenta bmm lisensed by the
State, and ir bill btinaee    Off%06 ha8 bQa
amI io being siaintaia'ti  in theirStetQ. ThQ
Board ahall not ls0ne d 1i0QnQQ to a oorparc
aticpr
                                                           5



Hon.UarMnBall,Fage         4

   other Xn~umnce Uarrier, until he ahall have
                        provided rot herein.
   prooured the J.l0oFlns8
       SW. 5. qo llaenas ahQl1 be granted
   to any person or tini, eltbar aa Lwal.Ra-
   oordlllgAgent or sol.l0itor,rot the PtlTpOsQ
   0r uritlng any raca3.0r irrs-OQ,    ~~1~88
   suoh parwm  or iian ia writing or Qolloitlng,
              t0 Writ9 OF SOtiOit
   Or i.Utf%ids                    5.XMUl-OllO8  trora
   the publla generally.   Nothlag hQin       em-
   tained shall prohlblt his InQuring hi.8m
   prop8rLy or prop8rtleQ in whloh hQ has aa
   interest; but It la the lntmt of thla SQO-
   tlon to preserve to ertahoitlrrsnthe right
   to ohoose his om &eat or Insuranoe Carrier,
   md to prohibit the lioemiag Of an tiedi.;-
    w~r*t0sng~8inth8hsarano                        -
   neQQ prlnolpally to handle budneee whloh ho
                           l
                           p r lno ip
                                   u hcellty
                                         r ein
                                             t
   oontrols only through ownership rortgago,
   M8ttlQ.   The tera
    uOede shall -         saenty-rive par 0-t '(W).
        *I*
        SW.    12.   ~0             0r thb
                          ptatifii08k        bat
    x h dll
         lppu to th0 LliQ Ine~ren09 bufsinaQ8
    CSthQlSe        Dqmtn~n~otth~oaupani~~~a-
    ~46    there&n,    nor shall it am4  to any of
    tha r0uoring.      muthelpt



        '(0)   The Attorney-in-mot     ror   any
    Luyd8.'
       Artiole 5025,.Revised Civil StatUtea,       read8
as r0ollows:
        %xoept aa herein prorids no other
    I.WJTSUIO~laor0r thi8 state shall apply te
    lnsuranoe CF;the Lloyd*8 @an uulena It 18
    rspeciliaallyso pro~laoQ In Qunh other law
    that $hs S@W shall be appliaabla-*
                                                                 5.


Hon.~i&irYiaHall, PGga 5'

provlca3,        in mud,      that any prsan ~20 rbolialt8in-
SZanW          OS behuM    of any inoUl2KlO8OOrc~  ia an &gent
0r tho      OcL.pny.

                ArtlCl.65055,   FieviocdCloIl
as   icllow~l

                abikllnot be law&l for
                %t
      to aot with+   thIQ StatO, as agcmt or other
      rlae, in aollaltlng or ree8IrLrq e.pplloatImm
      r~~SUWic8      Or ~ki11dWh6t~~r,~~          ia
      soy mannSr to ald in thQ transaotlon or the
      busl.neseoreilylnsurzlaceeOrr;pen7fncorpor-
      ated in this State or out 0r it,      PithOut
      rim proouring c o~irlcde           0r asxthorlt7
      fWriithe CommlesloneL~


           *Art. 5014. ‘Atttormw8 -Sined
      polioi   or ~USUWOO   aqg b0 ajuotia[ b7 m
      attorney in teat or oth8r~rtpmmmtetlto
      hiWCb7 'dMigWt8b *atfiQrlIOfl    authorized &
      andautiLrrgfor     s~hundsnrrlt.Qra unbds?~
      0r attommy. TheptlaafpalQr~Os~               rooh
      atWEtg~8haU        bQm&it&nQdatrru&         plne6
      aa qay bs desiguats0     by the tmdentritur~    in
      thstr ertI0leQ ot egreemn$.*~
           -Art* 5ol5. mawti0ti      rm zi0~11~8
      ~Theattorne7ahaUru~     w~iththacomlealka-
      4r a rorlfied appllaetlon ror liaeuse QQ~-
      tlng forth and aooampaclsd brr
           (a) The name or the-ettOl'nQyand thQ
      tltL8 undarwhiah the bwsiness Is to be eon-
      duoted, nhiah titlQ ~ball oonMn   the mm
      Ucpl*sari& sballnotbe    ire85xllarto spp
      name or title ln UBQ in thte Stats RS to be
      llk&.y to confuse or dwelra.
            b The location Or the prlnoipal ofrloe.
            0 Tb8 kinds t3iin8arMO~ t0 be 0fr80&3~,
           I{
      whioc kinds 0r lnauranoe may be aa r0lmQl
           I..Fire Lneurenoe, rtlch tira?shell bQ
      canaotru8dto lnulu6o tornrPd0.hall, arop end
      rfaatsr lmuranae.
    8. hut&li3obila
                  insusrranoo,
                             wtich term
bell be oQnstrue~to inOlUd8 iire, theft,
tran8;orttM.on, property d6m8ge. oolUtsio~,
liabflftyandtorxmlo lcmumnoe.
    3. Liablllty Snaumnoe.
    4. f;arlnalnsur8ms.
    3. hooident and health lnsurume.
    6. Burglary and plate giaes lnsuranos.
    7. Pldellty and surety bon& lnsurancre.
    8. Any othor kinds al lnsuranoe, not
above speclSbl, the task- oiwhloh ir not
o~h&xwi6evi6e~rul in this SLPta* cuoept.
     (d) A otpy*of each form af polioy CIF
oontraot  by wbioh muah lxmurarme ia to be
erieate&
     (0) A oopy of the fcir of power oi ai+
tommy by virtue ofwhloh the attorney 40
to aot for and bind the mweal         cmderwritetr
6nd a oopy ot ths 6rtlola8 oi 6gmsnrsnf 6n-
tared into betwasol the tuulerwrit6rm       them-
selves end the attorney.
     (i) The ma88 dinaaddreuea of all UR&W-
rriters, white numbes ahall not be 1088 tbm.i
ten.




     (h) &I lhmuvmt     exesuted'by eaoh and
a3.l 0s ths unaemm43m     8peohlly ampor*t-
ing  t&a attorney  to roaspt 6emiod or procee8
iCrr e&Oh IUidsXWrit8r i&I W   8OtiCXi On CiiV
poUoy    or oontmiot of lnsur6n80,   6~3 M   la-
rstrumentfrcm the attocmsyto auoh 0-e
sianer Qelsgatin~the eA.fmMpa   powea        sx&
thlstospeotto   suahCorezr&saianar,'


ofttie-ehap%sfend upona oharinfgsfa8aet8
as psovlclad In the suooseding artlola, the
Gam.tssl.onersmll, upon payaellt  or a fea